Filed 6/7/21 P. v. Singh CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                2d Crim. No. B307441
                                                         (Super. Ct. No. 2019022437)
      Plaintiff and Respondent,                               (Ventura County)

 v.

 JASWINDER SINGH,

      Defendant and Appellant.


             Jaswinder Singh appeals from the judgment after the
trial court denied his motion to dismiss pursuant to Penal Code
section 1382.1
             In December 2019, Singh was arrested and charged
with committing a lewd and lascivious act upon a child under the
age of 14 years (§ 288, subd. (a)). Singh was released on bail, but
was subsequently detained by the Immigration and Customs
Enforcement (ICE).


         1   Further unspecified statutory references are to the Penal
Code.
            In April, Singh filed a demand to be brought to trial
or sentenced within 90 days, or to have his charge dismissed
(§§ 1381, 1381.5). In July, Singh moved to dismiss for failure to
bring the case to trial within 90 days (§ 1382). The trial court
denied his motion, determining his ICE detention did not qualify
as imprisonment or commitment pursuant to section 1381.
            We appointed counsel to represent Singh in this
appeal. After counsel’s examination of the record, counsel filed
an opening brief raising no issues. On April 7, 2021, we advised
Singh that he had 30 days within which to personally submit any
contentions or issues that he wished to raise on appeal. We have
not received a response.
            We have reviewed the entire record and are satisfied
that counsel has fully complied with their responsibilities and
that no arguable issue exists. (People v. Wende (1979) 25 Cal.3d
436, 441.)
            The judgment is affirmed.
            NOT TO BE PUBLISHED.




                                    TANGEMAN, J.


We concur:



             YEGAN, Acting P. J.               PERREN, J.




                                2
                    Paul W. Baelly, Judge

              Superior Court County of Ventura

               ______________________________



           Laini Millar Melnick, under appointment by the
Court of Appeal, for Defendant and Appellant.
           No appearance for Plaintiff and Respondent.